           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

RASHAD ROGERS                                                 PLAINTIFF

v.                    No. 5:18-cv-126-DPM-PSH

TYLER COLLIER, Jailer, Drew
County Detention Facility; SUSAN
POTTS, Jail Administrator, Drew
County Detention Facility; MARK
GOBER, Head Sherriff, Monticello
Sheriff's Office                                        DEFENDANTS

                                ORDER
     Unopposed partial recommendation, NQ 21, adopted.        FED.   R. CIV.
P. 72(b) (1983 addition to advisory committee notes). Rogers' s claims
against Collier are dismissed without prejudice for failure to serve.
     So Ordered.

                                                         (/
                                       D.P. Marshall Jr.
                                       United States District Judge
